Case: 10-60608 Document: 00511480163 Page: 1 Date Filed: 05/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 17, 2011
                                     No. 10-60608
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

MIGUEL ANGEL MORENO-LOPEZ; MIGUEL DE JESUS MORENO-
VELASQUEZ,

                                                   Petitioners

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A094 934 934
                                BIA No. A094 934 935


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Petitioners Miguel Angel Moreno-Lopez and his son Miguel De Jesus
Moreno-Velasquez, natives and citizens of Honduras, petition this court for
review of the Board of Immigration Appeals’ (BIA) decision affirming the
Immigration Judge’s (IJ) denial of their application for asylum, withholding of
removal, and relief under the Convention Against Torture (CAT).                           The



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60608 Document: 00511480163 Page: 2 Date Filed: 05/17/2011

                                 No. 10-60608

Petitioners contend that Moreno-Lopez established past persecution and a
well-founded fear of future persecution on account of his political opinion
because he belonged to the Liberal Party; he was assaulted, threatened, and
harassed by members of the Liberal Party; the persecution was on account of his
political opinion; and he moved to another city in Honduras to try to get away
from his attackers. The Petitioners also argue that the BIA should have found
them eligible for relief under the CAT because the Honduran government is
unable or unwilling to protect them.
      The Respondent contends that the Petitioners failed to exhaust their
administrative remedies with respect to their asylum claim and, thus, this court
lacks jurisdiction to consider the denial of that claim. In the alternative, the
Respondent contends that the Petitioners have abandoned their challenge to the
BIA’s decision by failing to adequately brief the dispositive issues in their
petition for review.
      The general arguments that the Petitioners were entitled to asylum,
withholding of removal, and relief under the CAT were raised, presented, and
mentioned in their brief to the BIA. Although these arguments were presented
in a less-developed form, the Petitioners “made some concrete statement before
the BIA to which they could reasonably tie their claims before this court.”
Omari v. Holder, 562 F.3d 314, 322 (5th Cir. 2009); see also Carranza-De Salinas
v. Gonzales, 477 F.3d 200, 206-07 (5th Cir. 2007).       Thus, the Petitioners
exhausted their administrative remedies, and this court has jurisdiction to
review the BIA’s decision affirming the IJ’s denial of their application for
asylum, withholding of removal, and relief under the CAT.
      The Petitioners do not address the IJ’s findings that: (1) the mistreatment
Moreno-Lopez suffered did not rise to the level of persecution for asylum
purposes; (2) there was no nexus between the mistreatment and Moreno-Lopez’s
political opinion; and (3) Moreno-Lopez failed to show that he could not relocate
safely within Honduras. Their assertion that Moreno-Lopez moved to another

                                       2
    Case: 10-60608 Document: 00511480163 Page: 3 Date Filed: 05/17/2011

                                 No. 10-60608

city in Honduras to try to get away from his attackers is belied by the record,
and their conclusional allegations are insufficient to compel a contrary
conclusion as to their asylum, withholding of removal, or CAT claims. See Chen
v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). Accordingly, their petition for
review is DENIED.




                                       3